Case 2:21-cr-00126 Document 21 Filed 08/25/21 Page 1 of 3 PageID #: 48
Case 2:21-cr-00126 Document 21 Filed 08/25/21 Page 2 of 3 PageID #: 49
   Case 2:21-cr-00126 Document 21 Filed 08/25/21 Page 3 of 3 PageID #: 50



       member of the defense team, or any attorney for the United

       States Attorney's Office for the Southern District of West

       Virginia, may be held in contempt of court, and/or may be

       subject        to   monetary   or    other   sanctions   as   deemed

       appropriate by this Court.

  8.   Any discovery materials provided pursuant to this Order

       shall be returned to the United States Attorney's Office,

       including all copies, within ten days of the completion of

       the case before the Court or, if an appeal is taken, within

       ten days of the completion of the case in the United States

       Court of Appeals for the Fourth Circuit or Supreme Court

       of the United States.

  9.   If the Defendant violates any term or condition of this

       Order,    the United States reserves its right to seek a

       sentencing enhancement for obstruction of justice, or to

       file     any    criminal   charges   relating   to the Defendant's

       violation.



DATED this 25th day of August 2021.




                              DAVID A. FABER
                              UNITED STATES DISTRICT COURT JUDGE
